RUBENS, Judge
(concurring with reservations):
I generally concur in the lead opinion. I specifically disagree when it concluded that “[i]t would be difficult to imagine a better example of a peacetime military exigency or unusual operational requirement” than the USS HOEL’s participation in READ-IEX. Although READIEX constituted an “unusual operational requirement and military exigency” within the sense of R.C.M. 707(c)(9), MCM, 1984, I do not believe that it was the best or even necessarily a good example. I also write separately to stress that while the government may lawfully use all of the time to which its entitled under R.C.M. 707(a) or (d), it is often not prudent to do so. The record of trial does not demonstrate that the government needed all the days it used. Thus, its prudence in processing the charges in this case is questionable. If the government had brought appellant to trial on day 78, for example, the READIEX would not have delayed the proceedings and the government would not have ever faced the risk of an adverse ruling by the military judge on the excludability of READIEX delay.